In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0074V
                                          UNPUBLISHED


    RICHARD JOSEPH SPAHR,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: March 9, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Cellulitis

                         Respondent.


Andrew Gordon Melling, Burr & Forman LLP, Columbia, South Carolina, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION 1

        On January 23, 2020, Richard Spahr filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered cellulitis as a result of an influneza (“flu”)
vaccination received on December 30, 2017. Amended Petition, filed July 23, 2021, at 1;
Stipulation, filed March 8, 2022, at ¶¶ 1, 3-4. Petitioner further alleges that the vaccine
was administered within the United States, that he suffered the residual effects of his
injury for more than six months, and that there has been no prior award or settlement of
a civil action on his behalf as a result of his injury. Stipulation at ¶¶ 3-5; see Amended
Petition at ¶¶ 2, 14-16. “Respondent denies that the flu vaccine caused [P]etitioner’s
alleged cellulitis or any other injury and further denies that his current disabilities are a
sequela of a vaccine-related injury or that he suffered the residual effects of his alleged
injury for at least six months.” Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on March 8, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $18,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 RICHARD JOSEPH SPAHR,

                 Petitioner,                              No. 20-74V
                                                          Chief Special Master Corcoran
 V.                                                       SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                           STIPULATION

       The parties hereby stipulate to the following matters:

        1. Petitioner, Richard Spahr, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the influenza

("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. §

100.3 (a).

       2. Petitioner received a flu vaccine on or about December 30, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered cellulitis as a consequence of the flu immunization he

received on or about December 30, 2017, and further alleges that he suffered the residual effects

of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.




                                            Page 1 of 5
        6. Respondent denies that the flu vaccine caused petitioner's alleged cellulitis or any other

injury and further denies that his current disabilities are a sequela of a vaccine-related injury or

that he suffered the residual effects of his alleged injury for at least six months.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

                A lump sum of $18,000.00, in the form of a check payable to petitioner,
                representing compensation for all damages that would be available under 42 U.S.C.
                § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

§ 300aa-21(a)(l), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        l 0. Petitioner and his attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.




                                             Page 2 of 5
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be used

solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-

15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his individual

capacity, and on behalf of his heirs, executors, administrators, successors, and assigns, does forever

irrevocably and unconditionally release, acquit and discharge the United States and the Secretary

of Health and Human Services from any and all actions or causes of action (including agreements,

judgments, claims, damages, loss of services, expenses and all demands of whatever kind or

nature) that have been brought, could have been brought, or could be timely brought in the United

States Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
          ')



U.S.C. § 300aa7 10 et seq .., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccination administered on or about December 30, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about January 23, 2020 in

the United States Court of.Federal Claims as petition No. 20-74V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the United States Court of Federal Claims fails to enter judgment in



                                              Page 3 of 5
conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and" this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any-payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damiges, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged cellulitis

or any other injury or any of his current disabilities.

        18. All rights and_obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION




                                             Page 4 of 5
Respectfully submitted,




ATTORNEY OF RECORD FOR                                                       AUTHORIZED REPRESENT ATTVE
PETITIO~ER;                                                                  OF THE ATTORNEY GENERAL:

~            L    ~   (.. (     :_                                           ~~~e~
ANDREW G. MELLING                   L                                        HEATHER L. PEARLMAN
BURR & FORMAN LLP                                                            Deputy Director
P.O. Box 11390                                                               Torts Branch
Columbia, SC 29211                                                           Civil Division
(803) 799-9800                                                               U. S. Department of Justice
                                                                             P. 0. Box 146
                                                                             Benjamin Franklin Station
                                                                             Washington, D.C. 20044-0146




AUTHORIZED REPRESENTATIVE OF                                                 ATTORNEY OF RECORD FOR
THE SECRET ARY OF HEALTH AND                                                 RESPONDENT:
HUMAN SERVICES:
                         Digitally signed by George R.
George R. Grimes -514 Grlme,-S14                                             K~B~~
                          Date: 2022.02.25 13:51 :43 -05'00'
                                                                              ~t:ie~t-.P~
CDR GEORGE REED GRIMES, MD, MPH                                              MALLORI B. OPENCHOWSKI
Director, Division of Injury                                                 Trial Attorney
 Compensation Programs .                                                     Torts Branch, Civil Division
Health Systems Bureau                                                        U.S. Department of Justice
Health Resources and Services                                                P.O. Box 146
 Administration                                                              Benjamin Franklin Station
U.S. Department of Health                                                    Washington, D.C. 20044-0146
 and Human Services                                                          Tel: (202) 305-0660
5600 Fishers Lane, 08N 146B                                                  ma! Iori. b. open chows ki@usdoj.gov
Rockville, MD 20857


Dated:   o:z/~JlfJ22_

                                                               Page 5 of 5